Order entered May 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00575-CV

    BETTER BUSINESS BUREAU OF METROPOLITAN DALLAS, INC., Appellant

                                                V.

                                   LLOYD WARD, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-03357-C

                                            ORDER
                          Before Justices Moseley, Fillmore, and Myers

       The Court has before it appellee Lloyd Ward’s October 1, 2012 motion to dismiss this

appeal for want of jurisdiction and appellant Better Business Bureau of Metropolitan Dallas,

Inc.’s October 22, 2013 motion for this interlocutory appeal to be considered, in the alternative,

as a petition for writ of mandamus. We DENY appellee’s motion to dismiss this appeal for want

of jurisdiction and appellant’s motion for this interlocutory appeal to be considered as a petition

for writ of mandamus as MOOT.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE